Citation Nr: 1738190	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel





INTRODUCTION

The Veteran served on active duty in U.S. Air Force from August 1962 to August 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions issued by the VA Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran was scheduled for a personal hearing before the Board; however, he withdrew his request in September 2015.  This matter was most recently before the Board in July 2016 when it was remanded for development related to the bilateral knee disorders.  Having reviewed the record, the Board finds this matter appropriate for decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee arthritis was not caused by any incident during service, was not present during service or for many years thereafter, and the weight of the evidence shows that this disability is not otherwise related to service.

2.  The Veteran's left knee arthritis was not caused by any incident during service, was not present during service or for many years thereafter, and the weight of the evidence shows that this disability is not otherwise related to service.


(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder, including arthritis is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Service connection for a left knee disorder, including arthritis is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the July 2016 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Merits of the Claim

The Board finds that entitlement to service connection for bilateral knee arthritis should be denied as the most probative evidence of record indicates that the Veteran's bilateral knee disorder manifested years after his military service and is due to aging.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For a chronic disease, such which includes arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki,718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.

Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no indication that the Veteran's knee arthritis manifested in service or to a degree of 10 percent or more disabling within one year of service.  In terms of the left knee, service treatment records reflect that the Veteran was treated for left leg pain in March 1964 that was diagnosed as gastrocnemius muscle sprain of the left leg.  With respect to the right knee, service treatment records reflected that the Veteran was seen on multiple occasions for right knee complaints as the result of trauma and/or weakness between 1962 and 1968.  In December 1968, it was recorded that right knee symptoms had resolved.  Post service, pursuant to the filing of a claim, the Veteran was afforded a VA examination in November 1982 whereupon the Veteran stated that he had injured the right knee several years before.  He admitted that had had no pain, discomfort, or disability on the right knee presently or for the last several years.  Following examination, the examiner related that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals of the right knee.  In light of the above evidence, there is presently no indication that the Veteran had chronic arthritis while in service or to the required compensable degree within 1 year of separating from service.  

The Board has previously noted that the October 2014 VA Medical Examinations were not adequate for decision purposes because they did not adequately consider the Veteran's service treatment records and failed to give a definitive conclusion as to the relation of arthritis to service.  What the October 2014 VA Examination does confirm is that the Veteran has bilateral arthritis.  This is consistent with the private treatment records submitted by the Veteran.  Unfortunately, these too fail to adequately link the Veteran's arthritis to service.  

Pursuant to the July 2016 remand, the Veteran underwent a VA Medical Examination in September 2016.  This examination confirmed that the Veteran has bilateral knee arthritis; however the examiner opined that the Veteran's knee disorder was due to aging, not due to the events noted in the Service Treatment Records and discussed with the Veteran.  The examiner acknowledged the multiple knee related notations in the Veteran's Service Treatment Records, and the report makes clear that the examiner reviewed the records with the Veteran.  Further, the examiner discussed with the Veteran when the Veteran began to experience his present knee symptoms.  According to the report, the Veteran indicated that his left knee symptoms began many years after service and was unable to specifically recall when his right knee symptoms started.  Based on the review of the records, the examination, and based upon the Veteran's reports, the examiner opined that the Veteran's present knee conditions are the result of aging.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has not challenged the examiner's report of their conversation regarding the onset and history of the Veteran's bilateral knee condition.  Rather, the Veteran's representative argues that service connection may still be granted because the evidence, including that pertinent to service, establishes that the knee arthritis was incurred in service.  38 C.F.R. § 3.303(d).  However, the Veteran's own reports indicate that his present bilateral knee arthritis did not have its onset in service, but rather began many years after.  Additionally, with respect to the right knee, medical evidence shows no diagnosis of a knee disability soon after service.  Finally, the September 2016 VA Medical Examination indicates persuasively that the Veteran's bilateral knee arthritis had its onset many years after separation from service and is due to the aging process, not the Veteran's service. 

Although the Board is grateful for the Veteran's honorable service, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  However, the more probative medical evidence does not support the Veteran's claims for service connection for bilateral knee arthritis.  Accordingly, given the record before it, the Board finds that the evidence against the claims for service connection for left and right knee disorders is more probative and entitled to more weight than the evidence in favor of the claims.  Therefore, the Veteran's claims for service connection must be denied and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


